
	

114 HRES 15 IH: Congratulating Pope Francis on his election and recognizing his inspirational statements and actions.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 15
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Larson of Connecticut (for himself and Mr. King of New York) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Congratulating Pope Francis on his election and recognizing his inspirational statements and
			 actions.
	
	
		Whereas on March 13, 2013, Archbishop Jorge Mario Bergoglio of Buenos Aires, Argentina, was elected
			 Supreme Pontiff of the Catholic Church;
		Whereas his election marked the first time a Pope from the Americas has been selected;
		Whereas he is the first Jesuit to become Supreme Pontiff of the Catholic Church;
		Whereas he took the papal name of Francis, becoming the first pope to take the name of St. Francis
			 of Assisi, who was known for his devotion to humility and the poor;
		Whereas he has demonstrated his humility by choosing not to live in the lavish Apostolic Palace,
			 living instead with the clergy and lay people in the Vatican guesthouse;
		Whereas on March 28, 2013, he broke from tradition during the washing of feet, when he washed the
			 feet of 12 criminals, including two women, becoming the first pope to
			 include women in the rite;
		Whereas on November 6, he displayed his charity by caressing a man with severe disfigurement,
			 drawing comparisons to the actions of his namesake, St. Francis, whose
			 kiss of a leper forever changed his life by solidifying his commitment to
			 the poorest among us;
		Whereas when asked to describe himself during an interview with a Jesuit magazine, he replied I am
			 a sinner;
		Whereas his emphasis on humanitarian efforts to alleviate suffering serves as an inspiration to
			 Congress and all Americans;
		Whereas his humility, his commitment to economic justice and improving the lives of the poor, and
			 his outreach to individuals from all walks of life have been universally
			 praised and are living examples of Jesus Christ’s message; and
		Whereas his call to end inequality has echoed across the globe and brought millions together in
			 solidarity: Now, therefore, be it
	
		That the House of Representatives congratulates Pope Francis on his election and recognizes his
			 inspirational statements and actions.
		
